Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Species B-F are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 7th, 2022.
Applicant's election with traverse of claims 1-18 in the reply filed on January 7th, 2022 is acknowledged.  The traversal is on the ground(s) that the distribution patterns of the metal fine grid wires on the upper surface of the double-sided solar cell, the lower surface of the double-sided cell and the upper surface of the single-sided solar cell are merely examples for illustration and are not defined in claims 1-18 of the present application and therefore a serious burden would not be imposed on the Examiner.  This is not found persuasive because subsequent amendments can be made to the application that incorporate Species A-E and would therefore result in a serious burden on the Examiner.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “an angle between the segment electrode and a first side of the solar cell is an acute angle” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1 and 10, Applicant recites, “at which the segment electrode is connected with the flexible metal conductive strip”.  Which segment electrode?  Appropriate action is required.

Regarding Claims 2 and 11, Applicant recites, “the segment electrode is arranged perpendicular to a first side of the solar cell”.  Which segment electrode?  Appropriate action is required.

Regarding Claims 2 and 11, Applicant recites, “the first side is a long side of the solar cell”.  Its unclear if there can be multiple “long” sides of the solar cell or if this is the long side of the rectangular plate.  Appropriate action is required.

Regarding Claims 2 and 11, Applicant recites the term, “inclusive”.  Its unclear how this term further limits the structure of the photovoltaic cell array.  Appropriate action is required.

Regarding Claims 3 and 12, Applicant recites, “the segment electrode”. Which segment electrode?  Appropriate action is required.
	
Regarding Claims 4 and 13, Applicant recites the term, “inclusive”.  Its unclear how the word inclusive further limits the width of the segment electrodes.  Appropriate action is required.

	Regarding Claims 5 and 14, Applicant recites the term, “inclusive”.  Its unclear how the word inclusive further limits the length of the segment electrode.  Appropriate action is required.



	Regarding Claims 8 and 17, Applicant recites, “wherein an angle between the segment electrode and a first side of the solar cell is an acute angle”.  The Examiner directs Applicant’s attention to the instant specification (Figure 7) that shows a first side of a solar cell 1 and a segment electrode 4.  Applicant has not disclosed a configuration where the segment electrode and a first side of the solar cell is an acute angle. 
	Applicant’s attention is directed to MPEP 2713.03, “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971)”.  Appropriate action is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morad et al. (US 2017/0077343 A1).

In view of Claim 1, Morad et al. teaches a photovoltaic cell array, comprising a plurality of solar cells and a flexible conductive strip (Figure 8C), wherein
each of an upper an surface (Figure 2H, #15 & Paragraph 0238) and a lower surface of each of the plurality of solar cells is arranged with a segment electrode (Figure 2L, #25 & Paragraph 0250),
in adjacent two of the plurality of solar cells which are respectively referred to as a first solar cell and a second solar cell, the segment electrode on the lower surface of the first solar cell is connected with the segment electrode on the upper surface of the second solar cell by the flexible metal conductive strip (Figure 6, Figure 8C, #400 – Paragraph 0242 & 0278-0279), and
the photovoltaic array has a stack structure in a normal direction of the upper surface of each of the plurality of solar cells (Figure 1), and a connection region in which the segment electrodes are connected with the flexible metal conductive strip outside an overlapped region of the stack structure (Figure 8C, #400).

In view of Claim 2, Morad et al. is relied upon for the reasons given above in addressing Claim 1.  Morad et al. teaches that the segment electrodes are arranged in a direction perpendicular to a first side of the solar cell (Figure 2H, 2L, #15 & #25) the number of the segment electrodes arranged on each of 

In view of Claim 3, Morad et al. is relied upon for the reasons given above in addressing Claim 2.  Morad et al. teaches that the segment electrodes are arranged uniformly on each of the upper surface and the lower surface of the solar cells (Figure 2H, 2L, #15 & #25).

In view of Claims 4-5, Morad et al. is relied upon for the reasons given above in addressing Claim 3.  Morad et al. teaches that the length and width of the segment electrodes ranges from 1-10 mm or 1-1.5 mm (Paragraph 0238 & 0242).

In view of Claim 6, Morad et al. is relied upon for the reasons given above in addressing Claim 1.  Morad et al. teaches that a thickness of the flexible metal conductive strip is less than 200 microns (Paragraph 0280).

In view of Claim 7, Morad et al. is relied upon for the reasons given above in addressing Claim 1. Morad et al. teaches that the adjacent two solar cells are stacked with each along a first side of each of the two adjacent solar cells to form a stack structure (Figure 1), and wherein the solar cell is a rectangular plate and the first side is a long side of the solar cell (Figure 2A).

In view of Claim 8, as best understood by the Examiner, Morad et al. is relied upon for the reasons given above in addressing Claim 1. Morad et al. teaches that the segment electrodes (contact pads) may be circular in shape, therefore there are certain angles on the curved portion of the circular 

In view of Claim 9, Morad et al. is relied upon for the reasons given above in addressing Claim 1.  Morad et al. teaches that the segment electrodes have a width of 1-15 mm (Paragraph 0238 & 0242), while the flexible metal conductive strip can have a thickness of 25 microns or less (Paragraph 0280).  Accordingly, areas where these structures overlap have a stack structure less than 2 mm.

In view of Claim 10, Morad et al. teaches a photovoltaic module comprising a photovoltaic cell array, comprising a plurality of solar cells and a flexible conductive strip (Figure 8C), wherein
each of an upper an surface (Figure 2H, #15 & Paragraph 0238) and a lower surface of each of the plurality of solar cells is arranged with a segment electrode (Figure 2L, #25 & Paragraph 0250),
in adjacent two of the plurality of solar cells which are respectively referred to as a first solar cell and a second solar cell, the segment electrode on the lower surface of the first solar cell is connected with the segment electrode on the upper surface of the second solar cell by the flexible metal conductive strip (Figure 6, Figure 8C, #400 – Paragraph 0242 & 0278-0279), and
the photovoltaic array has a stack structure in a normal direction of the upper surface of each of the plurality of solar cells (Figure 1), and a connection region in which the segment electrodes are connected with the flexible metal conductive strip outside an overlapped region of the stack structure (Figure 8C, #400).



In view of Claim 12, Morad et al. is relied upon for the reasons given above in addressing Claim 11.  Morad et al. teaches that the segment electrodes are arranged uniformly on each of the upper surface and the lower surface of the solar cells (Figure 2H, 2L, #15 & #25).

In view of Claims 13-14, Morad et al. is relied upon for the reasons given above in addressing Claim 12.  Morad et al. teaches that the length and width of the segment electrodes ranges from 1-10 mm or 1-1.5 mm (Paragraph 0238 & 0242).

In view of Claim 15, Morad et al. is relied upon for the reasons given above in addressing Claim 10.  Morad et al. teaches that a thickness of the flexible metal conductive strip is less than 200 microns (Paragraph 0280).

In view of Claim 16, Morad et al. is relied upon for the reasons given above in addressing Claim 10. Morad et al. teaches that the adjacent two solar cells are stacked with each along a first side of each of the two adjacent solar cells to form a stack structure (Figure 1), and wherein the solar cell is a rectangular plate and the first side is a long side of the solar cell (Figure 2A).



In view of Claim 18, Morad et al. is relied upon for the reasons given above in addressing Claim 10.  Morad et al. teaches that the segment electrodes have a width of 1-15 mm (Paragraph 0238 & 0242), while the flexible metal conductive strip can have a thickness of 25 microns or less (Paragraph 0280).  Accordingly, areas where these structures overlap have a stack structure less than 2 mm.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Morad et al. (US 2017/0077343 A1) in view of Chang et al. (US 2018/0366596 A1).

In view of Claims 2 and 11, Morad et al. is relied upon for the reasons given above in addressing Claim 1 and 10.  Morad et al. teaches that the segment electrodes are arranged in a direction perpendicular to a first side of the solar cell (Figure 2H, 2L, #15 & #25) the number of the segment electrodes arranged on each of the upper surface and lower surface of the solar cell can 8, and wherein the solar cell is a rectangular plate and the first side is a long side of the solar cell (Figure 2H, 2L) but does not disclose that the segment electrodes are arrangement in a lengthwise perpendicular direction.
Chang et al. disclose segment electrodes are arranged in a lengthwise perpendicular direction from a first side of a solar cell (Figure 1, 8-9) wherein this configuration results in a first and second solar cell that can effectively contact one another when overlapped (Paragraph 0084).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the segment electrodes in this configuration for the advantage of having the first and second solar cell that effectively contact one another.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726